Title: From Benjamin Franklin to Peter Collinson, 24 September 1764
From: Franklin, Benjamin
To: Collinson, Peter


Dear Friend,
Philada. Sept. 24. 1764
I received your kind Letter of June 29. We hear nothing here of the Proprietary”s relenting. If any have it in charge from him to offer Concessions for Peacesake (as we are told from your side the Water they have) they keep them back in hopes the next Election may put the Proprietaries in a Condition not to need the proposing them. A few Days will settle this Point.
I receiv’d the Medal, and have sent it forward to Mr. Elliot.
I shall endeavour to procure you some more of the Natural Buttons as soon as possible. I am glad my Remarks that accompany’d them give you any Satisfaction.
Our Friend John Bartram has sent a very curious Collection of Specimens of all the uncommonly valuable Plants and Trees of North America, to the King. He was strongly persuaded by some to send them thro” the Hands of the Proprietary as the only proper Channel; but I advis’d him not to pass by his old Friend, to whom it must seem a Neglect. He readily concurr’d with my Opinion, and has sent the Box to you. I am assur’d you have Means enough of introducing his Present properly; but as John seem’d willing to have as many Strings as possible to his Bow, for fear of Accidents, I mention’d Dr. Pringle to him, as a good Friend of the Arts, and one who would lend any Assistance in the Matter if necessary. He is Physician to the Queen; and I have, in my Letter hinted the Matter to him; to prepare him if you should think fit to advise with him about it. I wish some Notice may be taken of John’s Merit. It seems odd that a German Lad of his Neighbourhood, who has only got some Smatterings of Botany from him, should be so distinguish’d on that Account, as to be sent for by the Queen, and our old Friend, who has done so much, quite forgotten. He might be made happy as well as more useful, by a moderate Pension that would enable him to travel thro’ all the New Acquisitions, with Orders to the Governors, and Commanding Officers at the several Outposts, to forward and protect him in his Journeys.
Please to acquaint Mr. Canton that I acknowledge the Receipt of his Letter, and shall write to him shortly. I am, my dear Friend, Yours affectionately
B Franklin
 
Addressed: To / Peter Collinson Esqr / Gracious Street / London
